Luke, J.
In this case error is assigned upon the ground that the court, when charging upon the subject of alibi, failed to charge the jury upon the second branch of the rule as to alibi. “ The failure of the court to charge the jury upon the second branch of the rule as to alibi is such error as requires the grant of a new trial.” See Brooks v. State, 25 Ga. App. 739 (105 S. E. 42), and cases cited. Upon this ground, it was error to overrule the motion for a new trial.

Judgment reversed.


Bloodworth, J., concurs. Broyles, C. J., dissents.